         Case 5:21-mj-00063-AMG Document 21 Filed 02/17/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA


 UNITED STATES OF AMERICA,                        )
                                                  )
                 Plaintiff,                       )
                                                  )     APPEARANCE
                                                  )
          -vs-                                    )     Case No. M-21-63-AMG
                                                  )
 MICHAEL BRANDON HOUCK,                           )
                                                  )
                 Defendant.                       )


To the Clerk of this court and all parties of record:

      Enter my appearance as counsel in this case for MICHAEL BRANDON HOUCK.

      I certify that I am admitted to practice in this court and am registered to file
      documents electronically with this court.


 February 17, 2021                                s/ M. Taylor McLawhorn
                                                  M. TAYLOR MCLAWHORN
                                                  OBA # 22233
                                                  ASSISTANT FEDERAL PUBLIC DEFENDER
                                                  215 DEAN A. MCGEE, SUITE 109
                                                  OKLAHOMA CITY, OK 73102
                                                  Main: (405) 609-5930
                                                  Fax: (405) 609-5932
                                                  Direct: (405) 609-5946
                                                  taylor_mclawhorn@fd.org




                                              1
        Case 5:21-mj-00063-AMG Document 21 Filed 02/17/21 Page 2 of 2




                             CERTIFICATE OF SERVICE

       I hereby certify that on February 17, 2021, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing. Based on the electronic
records currently on file, the Clerk of court will transmit a Notice of Electronic Filing to
the following ECF registrants: Matthew B. Dillon and Mark R. Stoneman, Counsel for
Plaintiff.


                                                 s/ M. Taylor McLawhorn
                                                 M. TAYLOR MCLAWHORN




                                             2
